PER CURIAM
In State v. Phillips, 234 Or App 676, 229 P3d 631 (2010), defendant appealed from a judgment of contempt, raising four assignments of error. He subsequently filed a pro se supplemental brief raising two additional assignments of error. We rejected his first assignment of error on the ground that it was not preserved, and, in a footnote, we expressly rejected the remaining three assignments of error in his opening brief. In a petition for reconsideration, defendant points out that we did not expressly dispose of the assignments of error in his pro se supplemental brief. Defendant is correct. We therefore grant his petition for reconsideration in order to state that, in addition to the other assignments of error that we rejected, we also reject the assignments of error in his pro se supplemental brief without discussion.
Reconsideration allowed; opinion modified and adhered to as modified.